Case: 14-20486       Document: 00513032484         Page: 1     Date Filed: 05/06/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                       No. 14-20486                       United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
LATISHA STATEN; ROBERT STATEN,                                                May 6, 2015
                                                                            Lyle W. Cayce
               Plaintiffs - Appellants                                           Clerk

v.

LEX SPECIAL ASSETS, L.L.C.; LASALLE BANK, N.A.; MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED; PAMI,
L.L.C.; ROOSEVELT DEPOSITOR, L.L.C.; ROOSEVELT MANAGEMENT
COMPANY, L.L.C.; SPECIALIZED LOAN SERVICING, L.L.C.; U.S. BANK,
N.A.; ROOSEVELT MORTGAGE ACQUISITION COMPANY,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3406


Before JOLLY, HIGGINSON and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiffs Latisha and Robert Staten sued the above named defendants
based on the foreclosure sale of their property. The district court granted the
defendants’ motions to dismiss the Statens’ complaint under Rule 12(b)(6) of
the Federal Rules of Civil Procedure.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-20486    Document: 00513032484      Page: 2   Date Filed: 05/06/2015



                                  No. 14-20486
      This case is now before us on appeal. We have reviewed carefully the
complaint and incorporated attachments. We have considered the parties’
briefs. We find no reversible error in the proceedings before the district court,
and, consequently, the judgment of the district court is AFFIRMED in all
respects. See 5th Cir. R. 47.6.




                                       2